DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/21, has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016/0163566).

a.	Re claim 1, Chen et al. disclose a package structure, comprising: a first package (P1 or P1’; see annotated fig. 9 below), comprising at least one first semiconductor die 310 (see figs. 9&12 and related text; see [0015], [0021] and remaining of disclosure for more details) and through insulator vias 206 ([0020]) electrically connected thereto ([0025]); a second package 934 (i.e. P2 on annotated fig. 9; see [0040]), located on the first package and comprising at least one second semiconductor die (unlabeled bottom die for example, noting that the said unlabeled bottom die is necessarily a semiconductor die since the invention is about stacked semiconductor packages) and conductive pads (unlabeled pads bonded to solder joints 830) electrically connected thereto (this implicit since the unlabeled pads mentioned above are input/output pads for the package 934); solder joints 830 (see [0039] and [0031]), located between the first package and the second package, wherein the first package and the second package are electrically connected through the solder joints, wherein a maximum size WSJ (see annotated fig. 9 below) of each of the solder joints is greater than a maximum size WV of a respective one of the through insulator vias measuring along a horizontal direction and is greater than or substantially equal to a maximum size WP of a respective one of the conductive pads measuring along the horizontal direction, and the maximum size of the respective one of the conductive pads is greater than the maximum size of the respective one of the through insulator vias; and an underfill 936 ([0041]), located between the first package and the second package, wherein sidewalls are completely covered by the underfill, and a sidewall of the second package is covered by the underfill (explicit on figs. 9&12).


    PNG
    media_image1.png
    1039
    1681
    media_image1.png
    Greyscale


b.	Re claim 2, a ratio of the maximum size of each of the solder joints to the maximum size of the respective one of the through insulator vias is greater than or substantially equal to 1.1 and less than or substantially equal to 2 (explicit on figs. 9&12 in view of annotated fig. 9 where WSJ is about 1.25xWV to less than 2xWV).

c.	Re claim 3, a ratio of the maximum size of each of the solder joints to the maximum size of the respective one of the conductive pads is greater than or substantially equal to 1.1 and less than or substantially equal to 1.6 (“substantially equal 

d.	Re claim 8, an interface of a vertical cross-section of the solder joints and the underfill is a curved surface (figs. 9&12).

e.	Re claim 23, the first package (when it is P1’) further comprises a semiconductor element 932 (see [0040] where element 932 is disclosed as an integrated circuit die, and it is implicitly a semiconductor integrated circuit or die since the invention is about a semiconductor device) located over (i.e. connected or attached to, directly or indirectly) and electrically connected (through 518) to the at least one first semiconductor die, and the semiconductor element comprises (i.e. is) a passive semiconductor component or an active semiconductor component.

f.	Re claim 24, along a stacking direction of the first package and the second package, the at least one first semiconductor die is located between the at least one second semiconductor die and the semiconductor element (explicit on figs. 9&12).


Claim(s) 10-12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US 2016/0163566).
entirely encapsulated in the underfill (explicit on figs. 9&12), and a sidewall of the second package is covered by the underfill.

b.	Re claim 11, a ratio of each of the cross-sectional area of the solder joints to the cross-sectional area of the respective one of the through insulator vias is greater than or substantially equal to 1 and less than or substantially equal to 1.5 (explicit on figs. 9&12 in view of annotated fig. 9 where WSJ is between about 1.25xWP to about 1.5xWP).

c.	Re claim 12, a ratio of the cross-sectional area of each of the solder joints to the cross-sectional area of the respective one of the conductive pads is greater than or substantially equal to 1 and less than or substantially equal to 1.5 (explicit on figs. 9&12 in view of annotated fig. 9 where WSJ is substantially equal to WP, making a ratio of the cross-sectional area of each of the solder joints to the cross-sectional area of the respective one of the conductive pads being substantially equal to 1) .

d.	Re claim 15, an interface of a vertical cross-section of the solder joints and the underfill is a curved surface (see figs. 9&12).
, completely covering sidewalls of the solder joints (explicit on fig. 12), and covering a sidewall of the second package (fig. 12).


    PNG
    media_image2.png
    1040
    1683
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0163566).

a.	Re claim 14, Chen et al. disclose all the limitations of claim 10 as stated above and further disclose that each of the solder joints has a first contact surface (contact surface with the unlabeled pads), a second contact surface (contact surface with 206) opposite to the first contact surface and a side surface connecting the first and second contact surfaces, wherein the first surface of the one solder joint is connected to one of the conductive pads, the second contact surface of the solder joint is connected to a respective one of the through insulator vias, but do not appear to explicitly disclose that an area of the first contact surface is greater than an area of the second contact surface. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the solder joints 830 such that their bonding surfaces with the unlabeled pads are large enough to equal the surface areas of the bottom surfaces of the unlabeled pads, and this in order to increase the bonding area, thus also bonding strength, between the solder joints and the unlabeled pads (see MPEP 2144.I&II). This modification would have resulted in having an area of the first contact surface greater than an area of the second contact surface.



c.	Re claim 22, Chen et al. disclose all the limitations of claim 1 as stated above but do not appear to explicitly disclose that the at least one second semiconductor die comprises at least one memory device. However, Chen et al. disclose in [0021] that die 310 can be a processor, and it is conventionally known in the art to provide stack packages wherein one of the package comprises a processor and the other a plurality of memory dies to form functional modules. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the dies in package 934 (thus the second semiconductor die also) to be memory dies in order to form a functional package module as known in the art.

Claims 9, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0163566) in view of Yamashita et al. (US 5,726,493, previously used) and OSUMI (US 2011/0115081, art of record).

a.	Re claim 9, Chen et al. disclose all the limitations of claim 1 as stated above including that the first package further comprises an insulating encapsulation 416, wherein the at least one first semiconductor die and the through insulator vias are located in the insulating encapsulation, and wherein a portion of each of the through insulator vias is protruding out of the insulating encapsulation (see fig. 12) and wrapped by the underfill (this is through in the sense that anything embedded in the underfill 936 

However, Yamashita et al. disclose stacked semiconductor packages wherein through insulator vias 117 of the lower package 10A in the stacked packages protrude out of an encapsulation 16 and is bonded to the bottom surface of upper package 10B via solders 13 (see fig. 11 and related text; see remaining of disclosure for more details). OSUMI also discloses stacked packages with solder joints 10 embedding portions of through insulator vias 5 and exposing other portions of said through insulator vias 5 protruding out of an insulating encapsulant 6 (see figs. 1&2 and related text).

	As such, it would have been obvious to one skilled in the art to have provided the stacked packages on fig. 12 of Chen et al. such that the protruding portions of the through insulator vias are only partly embedded in solder 830 or not at all, leaving portions exposed from encapsulant 416 and solder 830 wherein the said exposed portions from the encapsulant and solder would be directly in contact with the underfill 936, and this as a non-inventive step of bonding stacked packages according to a known configuration with a reasonable expection of success or in order to increase the bonding area between the top and bottom packages via the underfill by allowing the exposed or protruding portions of the insulator via of the lower package to increase the overall upper surface or upper portion area of the bottom package being bonded with 

b.	Re claim 16, see claim 9 rejection above.

c.	Re claim 25, a sidewall of each of the through insulator vias is covered by the insulating encapsulation, the underfill and a respective one of the solder joints (see fig. 12, picturing the modification suggested in claim 9 rejection above).


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0163566) in view of Chen (US 2016/0240465).

a.	Re claim 18, Chen et al. disclose all the limitations of claim 17 as stated above except explicitly that mounting the second package on the first package by forming the solder joints therebetween comprises: forming solder elements on the conductive pads, respectively; forming pre-solders on end surfaces of the through insulator vias exposed by the insulating encapsulation; and connecting the solder elements and the pre-solders to form the solder joints between the first package and the second package, wherein the first package and the second package are electrically connected to each other through the solder joints.



	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed pre-solders on end surfaces of the through insulator vias exposed by the insulating encapsulation prior to bonding the first and second packages, solders 830 being formed on the unlabeled pads, and this as a non-inventive step of bonding semiconductor device packages as known in the art with a reasonable expectation of success (see MPEP 2143.C&D&E&G). The modification would have resulted in wherein mounting the second package on the first package by forming the solder joints therebetween comprises: forming solder elements on the conductive pads, respectively; forming pre-solders on end surfaces of the through insulator vias exposed by the insulating encapsulation; and connecting the solder elements and the pre-solders to form the solder joints between the first package and the second package, wherein the first package and the second package are electrically connected to each other through the solder joints.

b.	Re claim 19, prior to forming the pre-solders, the manufacturing method further comprises: etching the insulating encapsulation to expose the portions of the through insulator vias from the insulating encapsulation by protruding therefrom (see fig. 10 and [0044]-[0046]).



Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899